 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                                  EASTERN DISTRICT OF CALIFORNIA

12   ROBIN FRAZIER,                                      )    Case No. 1:18-cv-00446-AWI-SKO
                                                         )
13                            Plaintiff,                 )
                                                         )    ORDER MODIFYING CASE
14   v.                                                  )    SCHEDULE
                                                         )
15   AMERICAN AIRLINES, INC.,                            )
                                                         )    (Docs. 14 & 15)
16                            Defendant.                 )
                                                         )
17                                                       )
                                                         )
18                                                       )
19

20             Pursuant to the parties’ second “Joint Stipulation for Motion to Modify Scheduling Order”

21   (Docs. 14 & 15)1, and with good cause shown, including the additional time needed to schedule an

22   independent medical examination of Plaintiff and arrange for witness and expert depositions, as well

23   as the delays due to seeking out of state and out of country discovery, the Court hereby ORDERS that

24   the case schedule (Doc. 13) is modified as follows:

25   ///

26   ///

27
     1
28       Doc. 14 is a duplicate copy of the Joint Stipulation that was erroneously docketed as a motion.

29
                                                          1
30
 1       Event                                       Prior Date                         Continued Date
         Non-Expert Discovery Cutoff                 May 13, 2019                       August 30, 2019
 2
         Initial Expert Disclosure Deadline          May 20, 2019                       September 9, 2019
 3
         Rebuttal Expert Disclosure                  June 3, 2019                       September 23, 2019
 4       Deadline
         Expert Discovery Cutoff                     July 2, 2019                       October 21, 2019
 5
         Non-Dispositive Motion Filing               July 2, 2019                       October 21, 2019
 6
         Deadline
 7       Non-Dispositive Motion Hearing              July 31, 2019                      November 20, 20192
         Deadline
 8       Dispositive Motion Filing                   July 2, 2019                       October 21, 2019
         Deadline
 9       Dispositive Motion Hearing                  August 19, 2019                    December 2, 2019
10       Deadline:
         Settlement Conference                       September 24, 2019, at             Vacated; Telephonic
11                                                   10:00 a.m. before                  conference to discuss re-
                                                     Magistrate Judge Sheila            setting Settlement
12                                                   K. Oberto                          Conference set for
                                                                                        November 21, 2019, at
13                                                                                      11:00 a.m.3
14       Pretrial Conference                         October 16, 2019, at               February 7, 2020,4 at
                                                     10:00 a.m. before Senior           10:00 a.m. before Senior
15                                                   District Judge Ishii               District Judge Ishii
         Trial                                       December 17, 2019, at              April 7, 2020,5 at 8:30
16                                                   8:30 a.m. before Senior            a.m. before Senior
                                                     District Judge Ishii               District Judge Ishii
17

18
     IT IS SO ORDERED.
19

20
     Dated:       May 14, 2019                                                  /s/   Sheila K. Oberto                     .
                                                                   UNITED STATES MAGISTRATE JUDGE
21

22
     2
23     The parties requested Monday, December 2, 2019, as the hearing date for non-dispositive motions. Since Magistrate
     Judge Oberto’s law and motion calendar is set on Wednesdays and Local Rule 230(b) only requires twenty-eight days
24   between the filing of a motion and the hearing, the date has been modified.
     3
       The parties are to use dial-in number: 1-888-557-8511; passcode: 6208204#. Prior to the telephonic conference,
25   counsel are to thoroughly discuss the advantages of and possibilities for settlement with their respective clients, and each
     other, and be prepared to propose a date on which a Settlement Conference will be set. By no later than November 14,
26   2019, the parties shall file a joint statement confirming that they have met and conferred and setting forth their
     proposed Settlement Conference date(s).
     4
27     The parties requested Tuesday, February 11, 2020, as the date for the pretrial conference. Since Judge Ishii does not hold
     pretrial conferences on Mondays, the date has been modified to comport with the Court’s calendar.
     5
28     The parties requested Sunday, April 12, 2020, as the date for trial to begin, but since Judge Ishii begins trials on Tuesdays,
     the date has been modified to comport with the Court’s calendar.
29
                                                                    2
30
